                Case 05-32102-wva     Doc 188    Filed 11/29/18    Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF ILLINOIS

IN RE:                                            )      IN PROCEEDINGS UNDER
                                                  )      CHAPTER 11
C&H 66 QUICK MART/PFC IMPORTS, INC.,              )
                                                  )      NO. 05-32102
           DEBTOR.                                )

                        NOTICE OF SUBSTITUTION OF COUNSEL

           COMES NOW BUSINESS LOAN CENTER, INC. and hereby notifies this Court of the

substitution of William W. Asa, Mary E. Lopinot and the law firm of Mathis, Marifian &

Richter, Ltd. as attorneys for Business Loan Center, Inc., that said attorneys and firm may be

substituted for Lawrence O. Taliana in the representation of the interests of Business Loan

Center, Inc. in this proceeding.

Respectfully,

Taliana, Buckley & Asa                                   Mathis, Marifian & Richter, Ltd.

By:     /s/ Lawrence O. Taliana                          /s/ William W. Asa
Lawrence O. Taliana, #6180148                            William W. Asa, #6192927
Taliana, Buckley & Asa                                   Mathis, Marifian & Richter, Ltd.
216 N. Main St.                                          101 W. Vandalia St., Ste. 100
P.O. Box 627                                             P.O. Box 247
Edwardsville, IL 62025                                   Edwardsville, IL 62025
(618) 692-4422                                           (618) 656-2244
talianalo@talianalaw.com                                 wasa@mmrltd.com


                                                         Mathis, Marifian & Richter, Ltd.

                                                         /s/ Mary E. Lopinot
                                                         Mary E. Lopinot, #6256302
                                                         23 Public Square, Suite 300
                                                         PO Box 307
                                                         Belleville, IL 62220
                                                         (618) 234-9800
                                                         mlopinot@mmrltd.com




{M0682245.1}
               Case 05-32102-wva       Doc 188     Filed 11/29/18   Page 2 of 2



                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on November 29, 2018, a copy of the foregoing
document was served electronically via the Court’s CM/ECF noticing system upon all persons
receiving such notice in this case, and particularly upon:

Robert E. Eggmann, Trustee
2227 Illinois Route 157
Edwardsville, IL 62025

Mark D. Skaggs
Office of the United States Trustee
401 Main St., Room 1100
Peoria, IL 61602

and

Via U.S. First Class mail, postage prepaid, upon the following:

C & H 66 Quick Mart/PFC Imports, Inc.
3425 Old Highway 3
Granite City, IL 62040

                                                    /s/ Mary E. Lopinot




{M0682245.1}
